‘ Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 1 of 67

Page 1
January 3, 2020

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DONNESIA BROWN,

Plaintiff,

-against- Index No.:
9:17-cv-1036 (MAD) /ATV
STATE OF NEW YORK, NEW YORK STATE DEPARTMENT
of CORRECTIONS AND COMMUNITY SUPERVISION,
NEW YORK STATE CORRECTIONS OFFICER MATTHEW
CORNELL,

Defendants.

 

 

 

 

 

pee ee ee ee ee ee ee ee eee ee eee ee x
28 Liberty Street
New York, New York
January 3, 2020
10:55 A.M.
DEPOSITION of LIEUTENANT STEVEN
PYKE, Via Skype, a Non-Party Witness herein,
taken by Plaintiff, pursuant to Notice, held
at the above-noted place and time, before a
Notary Public of the State of New York.
DEITZ Court Reporting... A Lexitas Company

800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 2 of 67

Page 2
January 3, 2020

 

 

 

1
2 APPEARANCE S:
3
4 RUBENSTEIN & RYNECKI, ESOS.
Attorneys for Plaintiff
5 16 Court Street
Brooklyn, New York 11241
6
BY: RICHARD LEVY, ESQ.
7
8
THE OFFICE OF THE ATTORNEY GENERAL
10 LETITIA JAMES
Attorney for Defendants
11 300 South State Street
Syracuse, New York 13202
12
BY: AIMEE COWAN, ESQ.
i3.
14
15
16
17
18
19
20
21
22 |
23
24
25

 

 

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 3 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

January

Page 3
3, 2020

 

 

5 TIPULATICONS8

IT IS HEREBY STIPULATED AND AGREED by
and between the attorneys for the respective
parties herein, that the sealing and filing of

the within deposition be waived.

IT IS FURTHER STIPULATED AND AGREED
that such deposition may be signed and sworn
to before any officer authorized to administer
an oath, with the same force and effect as if
Signed and sworn to before the officer before

whom said deposition is taken.

IT £S FURTHER STIPULATED AND AGREED
that alli objections, except as to form, are

reserved to the time of trial.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 4 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

Page 4
January 3, 2020

 

 

LtEERUTEN AN T 5 T EVEN PY KE,
a Non-Party Witness herein, having
first duly sworn by Judy Colangeli,
a Notary Public of the State of
New York, was examined and
testified as follows:

THE REPORTER: State your name for
the record.

THE WITNESS: Lieutenant Steven Pyke.

THE REPORTER: State your business
address for the record.

THE WITNESS: Marcy Correctional
Facility, 9000 Old River Road, Marcy,
New York 13403,

EXAMINATION BY

MR. LEVY:
Q Good morning, Lieutenant Pyke.
A Good morning.
QO. My name is Richard Levy. I am from

the law firm of Rubenstein & Rynecki.
I am going to be asking you some
questions in this proceeding called a deposition.
Before we begin, I will go over a few

basic ground rules so everything goes smoothly.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 5 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 5
January 3, 2020

 

 

Lieutenant Steven Pyke

If, at any time, you don't understand
a question that I am asking or you would like me to
rephrase it another way, I will be happy to do so,

If you answer a question, it will be
assumed you understood the question.

If you would like to take a break for
any reason, let us know, and we'li be happy to
accommodate that.

I ask that you don't ask to take a
break if I have asked you a question and you
haven't given an answer to it yet.

Keep all of your responses verbal so
the reporter can take down everything that is being
said. She can't take down nodding of your head,
gesturing, pointing, indicating; everything has to
be said verbally. We have to make a clear record
of the questions and of the answers, and the
reporter can't take down two people speaking at the
same time.

Wait until I ask a full question and
I will wait for you to give your answer before I
ask my next question.

Do you understand those instructions?

A Yes.

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 6 of 67

10
12
12
13
14
15
16
17
18
13
20
21
22
23
24

25

Page 6
January 3, 2020

 

 

Lieutenant Steven Pyke
0 Are you presently an employee of the
New York State Department of Corrections?
A Yes.
OQ Your current assignment is at the
Marcy Correctional Facility?
A Yes.
MR. LEVY: Before we go any further,
Miss Cowan, should his testimony be
required at the time of trial, will you
agree to accept a subpoena on his
behalf?
MS. COWAN: sure.
MR. LEVY: Thank you.
MS. COWAN: If he's still employed by
the Department of Corrections.

MR. LEVY: Understood.

Qo Lieutenant Pyke, how old are you?

A Me, I am 44,

Qo What's your highest level of
education?

A. Some college.

Q When did you last have any college?

A 1996.

Q Do you have any military experience?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 7 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 7
January 3, 2020

 

 

Lieutenant Steven Pyke
A No.
Q When did you first start working for
the State of New York in the Department of

Corrections?

 

 

A April 12, 1999.

Q At that time, did you enter into an
academy or some sort of training program?

A Yes. I went to the Albany training
academy.

Q How long of a program is that?

A At the time, I beliteve it was seven
weeks.

0 What sort of things are you trained
in, instructions that you are given?

A They train you in some correctional
law, they train you on some defensive tactics, you
do some physical fitness type sort of paramilitary,
report writing, chemical agents, firearms.

That's about it.

Qo That seven-week training, is that a
requirement for all Department of Corrections
workers?

A That are considered officers, peace
officers.

DEITZ Court Reporting... A Lexitas Company

800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 8 of 67

10
11
12
i3
14
15
16
17
18
19
20
21
22
23
24

29

Page 8
January 3, 2020

 

 

Lieutenant Steven Pyke
Q Could you briefly go through your
employment history with the Department of
Corrections, where your first assignment was up to
the present time?
A sure.

After I graduated from the academy, [I
went to Auburn for two weeks of training.

Then I was assigned to Green Haven
Correctional Facility. I was there for
approximately nine months.

Then I transferred back to Auburn
Correctional Facility. I worked there as an
officer up to May of 2015 when I was promoted to
sergeant.

They sent me up to Bare Hill
Correctional Facility, which is in Malone,
New York. I was there approximately a month, and I
transferred back to Auburn.

I worked as a sergeant at Auburn from
when I got back until October 8 of 2018, then I was
transferred to Marcy Correctional Facility and was

promoted to lieutenant, and that's where I work

 

 

currentiy.
0 In order to become a sergeant, do you
DEITZ Court Reporting... A Lexitas Company

800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 9 of 67

10
i1
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 9
January 3, 2020

 

 

Lieutenant Steven Pyke
have to any take any kind of a test, a performance

evaluation?

A Tt's a civil service promotional exam.
Q How many times did you take that
exam?
A Three times total.
Q When exactly was it when you became a
sergeant?
A I believe it was May 2015 or 2014.

MS. COWAN: If you recall.
A It was 2015 or 2014, I apologize.
Q In order to become a lieutenant,

similarly, you have to take a civil service exam?

A Yes.

Qo How many times did you take that exam?
A Just one time.

0 You have been a lieutenant since

October of 2018?

A "18, yes.

Q Can you just go over a few of the
basic functions of a correctional officer?

A It's basically, in a nutshell, care,
custody and control of the inmate population.

Q Can you detail that?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 10 of 67

10
4d1
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 10
January 3, 2020

 

 

Lieutenant Steven Pyke

A You want me to elaborate?
Q A little bit.
A The daily runnings of a correctional

Facility, the officers are a necessity for the
running of the facility. They take counts of the
inmates; the inmates in and out of their cells,
direct them to chow, school, recreation.

They are empowered to write
misbehavior reports for the actions that the
inmates may take.

In those actions, which are sometimes
violent, they have to use force. That's basically
it in a nutshell of what they do.

Q How about if an officer is going to
frisk an inmate, is there a procedure for that?

A An officer can frisk an inmate at any
time. They do need authorization for certain
things like a self frisk; that is not random.

Strip frisking an inmate, they need
authorization, things of that nature.

oO Who would the authorization come
from?

A The sergeant would determine probable

cause for certain things like strip frisks, self

 

 

DBITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 11 of 67

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24

295

Page il
January 3, 2020

 

 

Lieutenant Steven Pyke
frisks. Usually you get authorizations for a
non-ordinary, to search someone's cell for tips,
things like that.

The Captain's office gets tips,
sometimes we get notes from other inmates, things
of that nature, and we'll proceed with the
investigation, and go on that route.

Q Can you state for the record what is
meant by a self frisk?

A Self frisks, self search, they go in
and go through the inmate's belongings looking for
contraband.

Q Are there times where the self frisk
is done at random?

A Yes,

Albany just generates a random list
that officers have to conduct daily.

Q There are times where self frisk is
based you on probable cause?

A Probable cause, suspicion.

QO In terms of strip frisk, that has to
be authorized; correct?

A An officer has to be authorized to do

a strip frisk, yes.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 12 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 12
January 3, 2020

 

 

Lieutenant Steven Pyke
Q Are there protocols or procedures

that are to be followed before a strip frisk is

done?
A Absolutely.
Q Can you state what those are?
A, Can you rephrase the yuestion real

quick so I can understand it?
Q Sure.

Are there certain protocols or
procedures that must be adhered to when conducting
a strip frisk?

A Okay. Yes.

A strip frisk has to be done in an
area that's comfortable in temperature. It's
accommodating to the fact of the inmate's privacy,
for he's going to be getting naked, so for his
comfort level and privacy.

We'll get some information usually
from a pat frisk stating that they felt an unknown
object or they, during the pat frisk, they felt
something somewhere that would require further
investigation or a strip frisk to find out what
that may be.

QO I'd like to talk about Auburn

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 13 of 67

10
Ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 13
January 3, 2020

 

 

Lieutenant Steven Pyke

Correctional Facility.

A Okay.
0 How many inmates does Auburn hold?
A I believe it's somewhere in between

fifteen and sixteen hundred.
QO You have worked both as an officer at

Auburn as well as a sergeant; is that correct?

A Correct,

O How is Auburn set up in terms of cell
blocks?

A I would say it's kind of in a block
pattern, like a square pattern. It starts off, if

you're looking into the yard, you have E-Block,
then A-Block, then B-Block.
On the other side, you have D-Block

and C-Block.

Q Are there blocks that are bigger than
others?

A Yes.

Q Can you describe that?

A A-Block is the biggest block in the
facility. I don't know the exact numbers.

C and D are similar in size.

B-Block and E-Block are smaller in

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 14 of 67

10
11
12
13
14
15
16
Ll?
18
19
20
21
22
23

24,

22

Page 14
January 3, 2020

 

 

Lieutenant Steven Pyke
size.
QO In January of 2016, who was the
superintendent of Auburn Correctional Facility?
A I believe it was Harold Graham.
Q As of January of 2016, you were

working as a sergeant at Auburn Correctional

facility?
A Correct.
Q Did you work a particular tour or a

time of day?

A Yes. But I am not really sure. I
switch from afternoons to days. I am not sure of
the exact time I switched. But yes, I did work
separate tours. JI did work specific tours at
certain times.

QO Can you state what the different
tours' time frames are?

A Sure.

Well, when I was on afternoons, you

would like to know what jobs I had?

a Yes.
A Afternoons, I had a job which
consisted as a relief. I worked two days in SHU.

I had two days of A and E-Block, one day of C- and

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 15 of 67

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 15
January 3, 2020

 

 

Lieutenant Steven Pyke
BD-Blocks. That was my afternoon job.
When I did switch to days, I had two
days D-Block, two days charts, one day
miscellaneous. They could put me anywhere they

needed me.

Q What time of day is the day tour?

A The day tour is -- the majority, it's
seven to three. 7 a.m. to 3 p.m.

Q What time of day is the afternoon
tour?

A Three p.m. to il p.m.

Q Is there any type of record that is

kept that would indicate what tour you were working

on any given day?

A Yes.
QO What is that?
A It would definitely be in the watch

commander Logbook.

At that time, logbooks in the block,
they dictate who is the on-site supervisor for that
area. That would be about it.

Q As of January of 2016, did you know a
correction officer at Auburn Correctional Facility

named Matthew Cornell?

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 16 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 16
January 3, 2020

 

 

Lieutenant Steven Pyke

A Yes.

QO How long, as of that time, had you
known Matthew Cornell?

A I knew him from when I got back as a
sergeant. I didn't know him to that point.

Q So either May of '14 or May of '15?

A Right. When I came back as a
supervisor at Auburn, yes.

Q Were you aware of where Officer

Cornell worked at Auburn in January of 2016?

A Yes.
0 Where?
A He worked as a yard officer on the

afternoon shift.

Q What are the job responsibilities of
a yard officer?

A They patrol the yard when
recreational is out, they do duties for the mess
hall runs when it's coverage for the mess hall or
one of the galleries run from the chow and such.

They may have to count depending on
which job they have, or whatever extra supervisor
deems what they need to do as directed.

Q Can you state for the record what is

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 17 of 67

WwW MN

10
11
12
13
14
15
16
1?
18
19
20
2i
22
23
24

25

Page 17
January 3, 2020

 

 

Lieutenant Steven Pyke
meant by the count?
A They do on afternoons, on his tour,
there's a mandatory count at 5 p.m., and I think it

was a 10:30, 11:00 count.

0 P.M.?

A P.M.

0 There would be two counts during the
day?

A No. This is the afternoon shift.

Qo Were there counts during the day

shift as well?

A Yes.

0 What times were they conducted?

A Seven a.m. They start at 11:00
count. T am not sure if it was at that time, and

that's it for the day shift.
Q Did the different blocks have

different times scheduled to be in the yard?

A Yes.
oO Do you know what those times were?
A They rotate on a daily basis. They

split the yard schedule between the main yard and
the south yard just to limit the number of inmates

that come out at any given time.

 

 

DETTZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 18 of 67

10
11
12
13
14
-15
16
17
18
19
20
21
22
23
24
25

Page 18
January 3, 2020

 

 

Lieutenant Steven Pyke
I can't speak for who had yard what
day at that time, but they do split it up. If
C- and D-Blocks have yard, they woulda be in the
separate yards.
Tf A-, B- and E-Block had yard, B and
E in one block, and "A™ yard would be in the other
block. |
0 It's a rotating schedule; in other
words, D-Block wouldn't necessarily be in the yard
at a certain time every day?
A Correct.
0 Do you know approximately how many
inmates were on D-Block?
MS. COWAN: In 2016?
MR. LEVY: Yes.
In January 2016.

MS. COWAN: If you know.

 

 

A I couldn't give you a definite
number.

Q Can you give me an approximation?

A In C-Block, you're saying?

Q dD.

A D-Block?

Q Yes.

DEITZ Court Reporting... A Lexitas Company

800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 19 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 19
January 3, 2020

 

 

Lieutenant Steven Pyke

A I am trying to remember now. Three
hundred-ish.

0 During an afternoon tour, how many
officers are assigned to D-Block?

A On the afternoon tour, you have three
officers; you have a first officer, a second
officer and a third officer that run the block.

When it's time for counts, mess hall
runs and yard runs, extra staff comes in to help

with those.

Q How many extra staff?

A For counts, there's one per gallery.
On yard runs -- go ahead.

Q How many galleries are there in
D-Block?

A D-Block, there are seven galleries

along with D-8 company, which is a depot gallery.
0 You were saying for mess hall runs,

there are additional staff?

A Yes.

0 At what time would that be, mess hall
runs?

A Mess hall runs are usually about a

half an hour, after the 5:00 count, so 5:30ish.

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 20 of 67

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 20
January 3, 2020

 

 

Lieutenant Steven Pyke

Qo What time is lunchtime?
A Lunch is about 11:30 in the morning.
Q For the afternoon shift, how many

sergeants will there be assigned to the D-Block?

A Just one.
0 One?
A Yes. He's also covering C-Block, the

hospital, the infirmary.

Qo If you were the sergeant on the
afternoon shift, you could be assigned to covering
D-Block, C-Block as well as the infirmary area?

A Yes. That's part of the job.

Q When you were working in an afternoon

shift as a sergeant, who was your supervising

officer?

A That would be the afternoon watch
commander.

0 Would that be a lieutenant?

A Yes.

Q In January of 2016, do you know who

your watch commander was?
A I can't recall.
Q Do you recall working with a

Lieutenant Quinn?

 

 

DEITA Court Reporting... A Lexitas Company
800-678-0166
P23
3

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 21 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 21
January 3, 2020

 

Lieutenant Steven Pyke

A Yes.

0 Do you know Lieutenant Quinn's first
name?

A I believe it's Tim.

Q Supervising the lieutenant, who would
that be?

A On the afternoon shift, you're

talking about?

Q Yes.

A On the afternoon shift, he's the
highest ranking person in the building at the time
or in the facility at the time, and he makes phone
calls to others if he needs direction.

QO Others like the superintendent?

A The superintendent, captains, higher
ranking than them.

Q When a strip frisk is performed by an

officer, would the officer wear gloves?

A Not necessarily. Some do; some
don't.

Q Is the choice up to the officer?

A Yes.

Q Prior to January of 2016, were you

aware of or did you know an inmate at Auburn by the

 

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 22 of 67

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

22

Page 22
January 3, 2020

 

 

Lieutenant Steven Pyke
name of Donnesia Brown?

A No.

Qo Is it fair to say that on occasion at
Auburn Correctional Facility there will be fights
among inmates?

A Yes.

Q In January of 2016, were you aware of
any fight that involved an inmate named Donnesia
Brown?

A Not to my knowledge.

Q Are officers at Auburn Correctional

Facility afforded the use of a locker?

A Yes.

Q Where are the lockers located?

A In the administration building.

o In relation to the cell blocks, where

is the administration building?

A It's in the front of the facility.

0 Is it closer to any one of the cell
blocks?

A No. It's in general relation to all
of them.

0 As an officer at Auburn, are you

afforded the use of any type of equipment?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 23 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 23
January 3, 2020

 

 

Lieutenant Steven Pyke
A Yes.
QO Can you describe the equipment that
an officer had to carry on their person?
A Yes.

They have keys to work their daily
duties, they're afforded a baton. In the past few
years, OC pepper spray for certain posts. I think
that's about it.

Handcuffs, if need be, if it's in the
scope of what duties they have. I think that's
about it.

Q Do they have any kind of handcuffs or
any kind of restraints?
A They were carrying restraints

depending on what job they have for that day.

Q Do they carry gloves?
A Tf they choose to.
Q Are any officers at Auburn authorized

to carry a firearm?
A Oniy in the tours and the saliy ports.
Q You mentioned an area at Auburn
called the SHU?
A It's a special housing unit used to

detain people that can't follow direction, get into

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 24 of 67

10
11
12
13
14
15
16
17
18
i9
20
21
22
23
24

25

Page 24
January 3, 2020

 

 

Lieutenant Steven Pyke
serious instances, things of that nature.

Q Would it be fair to say it's a
disciplinary unit?

A Yes.

@) On the D-Block, are the inmates
housed in a cell with any other inmates?

A No double bunk. They took those down
quite a few years back.

Q As of January of 2016, an inmate
would be housed by themselves in a cell?

A Yes.

QO On January 21, 2016, do you have any
independent recollection of a search of an inmate
being performed by Officer Matthew Cornell that you
authorized?

A I worked with Cornell on several
incidents. I would like not to say I remember one
over the other.

Q Before coming here today, did you
review any paperwork associated with the reason why
you are testifying here today?

A Just my paperwork.

Q After you read it, did it refresh

your recollection as to the incident contained

 

 

DEITZ Court Reporting... A Lexitas Company
800~678-0166
 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 25 of 67

Ww NM

10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 25
January 3, 2020

 

 

Lieutenant Steven Pyke

within your report?

A I hate to say yes, but somewhat.
Somewhat. You know, these things happen.
Qo I guess what I am asking is, I am

assuming you read your statement as it pertains to
a search conducted by Matthew Cornell of Inmate
Donnesia Brown on January 21, 2016; correct?

A Yes.

Q After you read your statement, did it
refresh your recollection of the events contained
within the report?

A Within that report, yes.

MS. COWAN: So we are talking about a
memo dated January 21, 2016 from
Sexgeant Pyke to Lieutenant Quinn,

MR. LEVY: Correct.

I believe we have it marked Brown

vs. Cornell, it's Bates stamped 000170.

 

 

Do you have that?
MS. COWAN: Yes.
Q Specifically, Lieutenant Pyke, that's
the memorandum that you reviewed earlier?
A Yes,
Q Other than this memorandum, did you
DEITZ Court Reporting... A Lexitas Company

800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 26 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 26
January 3, 2020

 

 

Lieutenant Steven Pyke
leok at any other paperwork related to these
events?
A No.
MS. COWAN: It is 11:30, do you need
to feed your meter?
I don't want you to get a ticket.
THE WITNESS: How much longer do you
think you will be?
MR. LEVY: Feed your meter.
(Whereupon, a recess is taken.)
MR. LEVY: Back on the record.
OQ We were just talking about a
memorandum that was submitted by you, Sergeant
Steven Pyke, and it's dated January 21, 2016;

correct?

A Correct.
Q Who were you writing this to?
A This is to Lieutenant Quinn. He

would have been the watch commander at that time.
QO What is the reason you were writing
this report?
A This summarizes the incident of this
weapon being found.

Q Where it says on the memorandum,

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 27 of 67

10
1h
12
13
14
15
1é
17
18
19
20
21
22
23
24
29

Page 27
January 3, 2020

 

 

Lieutenant Steven Pyke
there's a line that says, "Subject:" Do you see

that line, and it says, "U.I. #"?

A Yes.

Q Do you know what that means?

A Yes.

Qo What is that?

A That's Unusual Incident, and the

number after that would be the incident number for
that year. So 2016, it was the 23rd unit incident
of that year.

Q This is a report that is required to
be done under what circumstances?

A This is being done as part of an
unusual incident that is set up for the policy of
the department.

0 If an officer conducts a pat frisk
and finds contraband on an inmate, is a report like
this by the sergeant required to be done?

A It depends on the contraband.

Q When a strip frisk is done, is a

report like this to be done?

 

 

A Only if a serious contraband is
Found.

Qo If a self frisk is done, is a report

DEITZ Court Reporting... A Lexitas Company

800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 28 of 67

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 28
January 3, 2020

 

 

Lieutenant Steven Pyke

like this required?

A Only if serious contraband is found.

Q Could you please read your memorandum
into the record?

A "On the above date and approximately
3:30 p.m. I ordered Officer M. Cornell to perform a
self frisk of Inmate Brown D. 11A-4897 who locked
in D-4-37 cell. Officer Cornell ordered Brown out
of his cell and submit to a pat frisk. During the
pat frisk Officer Cornell feit an unknown object in
Brown's buttocks area. At that point I authorized
Officer Cornell to perform a strip frisk of Brown
in D-Block 4 and 5 center room. During the strip
frisk Brown voluntarily surrendered an ice pick
type weapon from between his buttocks. The
remainder of the strip frisk was conducted with no
further contraband found. Brown was placed in
mechanical wrist restraints and per your direction
was escorted to SHU-D by Officer G. Steinberg and
myself. Brown was processed in SHU-D where he
failed three triggers on the 3152 mental health
screening form and was admitted to MHU isolation
room 6.

"The weapon measures 8 inches x 1/2

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 29 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 29
January 3, 2020

 

 

Lieutenant Steven Pyke
inch fashioned from a toothbrush sharpened to a
fine point at one end with the other end having a
cloth handle. Pictures were taken of the weapon
then it was bagged and placed in the evidence drop
box per directive 4910A. Ali other supporting
documentation has been filled out and filed.
"Respectfully submitted, S. Pyke
Sergeant.”
And that is my signature.
Q Do you know what led to the self
frisk of Inmate Brown?
A IT can't speak for it positively, but
I hate to even assume, but we do get tips all the
time and confidential information, and we do an
investigation and act on those.
Q Do you know if Brown's cell was

frisked prior to the pat frisk?

A IT am reading this the way this
happened. I am going to say it was frisked after
the fact.

Q Can you describe the procedure for a

self frisk?
A Sure.

An officer will go in, they will go

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 30 of 67

GW BM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 30
January 3, 2020

 

 

Lieutenant Steven Pyke
through all the inmate's belongings, check under
the bed, check under ali the stuff, go through ail

the property just to find contraband.

Q Is that done just by the officer?

A Officer or officers, depending.

Q An officer conducts a self frisk by
himself?

A He can conduct a self frisk by
himself.

Q Will the inmate be monitored or

watched by another officer outside of his cell?

A Yes. As long as it's not a security
risk.

Q Do you recall observing the strip
frisk conducted by Officer Cornell on Inmate Brown?

A Not specifically.

0 Other than reading what you wrote in
your report, do you recall Officer Cornell
obtaining an ice pick type weapon from Inmate Brown
on January 21, 2016?

A Not specifically.

Q Do you recall on January 21, 2016
Inmate Brown surrendering an ice pick weapon that

was between his buttocks to Officer Cornell?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 31 of 67

Page 31
January 3, 2020

 

 

1 Lieutenant Steven Pyke
2 A Not specifically.
3 Q The D-Block 4 and 5 center room, can

4 you describe where that is on D-Block?

5 A Sure.

6 When you go up the stairs in the

7 block, there are galleries of desks on both sides.
8 In between those are the center rooms. You refer

) to them as the center rooms. These rooms are

10 basically entrances to the catwalk which goes down
11 to all the power and plumbing in the facility, but
12 officers will use that as a place to sit while

13 they're waiting to run yard or mess hall or things

 

14 of that nature. It's also a private area where we
15 can put someone down and strip frisk an inmate if

16 necessary.

17 QO Is there a door to the D-Block 4 and
18 5 center room?

19 A Yes.

20 Q Other than Officer Cornell and Inmate

21 Brown, do you recall being inside the D-Block 4 and
22 5 center room at the time this search was commenced?
23 A I can't recall specifically, but I

24 would have been in there if there was a strip frisk

25 going on in my area.

 

 

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 32 of 67

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 32
January 3, 2020

 

 

Lieutenant Steven Pyke
Q Do you know whether or not there were
any other officers present for the strip frisk that
is referenced in your January 21, 2016 memorandum?
A No.
Qo Is the D-Block 4 and 5 center room

the closest one of these types of rooms to Cell

D-4-37?
A Yes, it would be.
Q What level is the D-4-37 cell located on?
A That would be the third tier up.

That would be the third tier up from the
downstairs. It's the top tier of the block.
Qo I am sorry if I asked you this. TI
don't remember if I did.
Do you know why you ordered Officer

Cornell to perform a self frisk on Inmate Brown?

A The actual going to Inmate Brown?
Q Yes.
A I don't know in specifics whether it

was confidential information or from the captain's
office or a tip of some sort that we were following
up on.

QO When contraband is found on an

inmate, is an officer required to prepare something

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 33 of 67

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 33
January 3, 2020

 

 

Lieutenant Steven Pyke
called a misbehavior report?
A Yes.
QO As an officer, have you, in the past,
Filled out misbehavior reports?
A Personally, yes.
MR. LEV¥: Can he be shown the
document that is No. 173.
MS. COWAN: Sure.
Q Lieutenant Pyke, have you had an
opportunity to look at this document, this inmate

misbehavior report?

A Yes.
Q Did you have an opportunity to read it?
A I can read through it right now if
you like.
QO If you could.
A {Witness reads document. }
Okay.
QO Does your signature appear at the

bottom of this page?

A Yes. I endorsed it, yes.

QO There's an area of Supervisor
endorsement; correct?

A Yes.

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 34 of 67

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 34
January 3, 2020

 

 

Lieutenant Steven Pyke

Q Does the information contained within
this inmate misbehavior report correctly state the
incident as you observed it that day?

A It doesn't specifically say that, but
I would have been in the room when this happened
for the strip frisk part.

Q It's marked 177. It's part cf the
same disclosure packet.

Do you have that, a photograph?

A Yes.

Q Can you take a look at that,
Lieutenant Pyke?

A Okay.

Qo Do you recognize the individual that
is photographed on this page?

A No.

Q You couldn't say one way or another
if this person on this page is somebody that you
had a problem with as an inmate or if he was a
model inmate?

A Not specifically, no.

Q We can agree, though, that the person
shown on this page, according to this document, is

identified as an inmate named DBD. Brown; correct?

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 35 of 67

10
11
12
13
14
15
16
17?
18
i9
20
21
22
23
24

25

Page 35
January 3, 2020

 

 

Lieutenant Steven Pyke

A Yes.

Q I'd like, if you could, turn the
page, it's document No. i78.

A Yes.

QO This document is entitled:
"Contraband/Evidence Photograph Card"; correct?

A Correct.

QO This item that we see photographed on
the page, it's approximately eight inches long, do
you recognize ever seeing that item before?

A Specifically, no. I have seen a lot

of weapons over the years.

0 Specifically this one?
A Not specifically.
Q More specifically, do you recall this

January 21, 2016 strip search of Inmate Brown, if
this item was specifically recovered?

A I can't say one way or the other if
this was the one or not just by what our evidence
is in the packet here,

I never specifically take possession
of contraband, you know what I mean.
Does that make sense?

MR. LEVY: Understood,

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 36 of 67

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 36
January 3, 2020

 

 

Lieutenant Steven Pyke
Q Do you know what the procedure is

once contraband is obtained, what is the procedure

 

 

then done?

A Yes.

QO What is done?

A It's held on his person for chain of
evidence, He will secure it on the person, the
officer or officers that find the contraband. It's
brought up front and processed. If you need to
know that stuff, we photograph it, we place it in
evidence bags and it's secured in a dropbox.

Q As a sergeant supervising and
endorsing the search, do you have any other
involvement once your report is done?

A With what happens with the inmate?

0 Yes,

A Other than bringing him to the
disciplinary unit, I had no other dealings.

Qo You wrote in your report that this
inmate failed three triggers on the 3152 mental
health screening form?

A Yes.

Q Do you know what that is?

A I odo.

DEITZ Court Reporting... A Lexitas Company

800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 37 of 67

10
11
12
13
14
15
16
i?
18
19
20
z21
22
23
24

25

Page 37
January 3, 2020

 

 

Lieutenant Steven Pyke

0 What is that?

A When he is being processed into SHU,
the disciplinary unit, the supervisor in that unit
will ask him a series of mental health questions.
If he answers questions a certain way, that sets
triggers where they have to be evaluated by a
mental heaith clinician.

Q Were you present for that or you just
heard about that afterward?

A That alli gets related to me and put
into reports.

O What is the MHU isolation room 6?

A That is in our mental health unit. I
believe it's six secured celis that are monitored
24 hours a day for mental health issues.

0 The cell in which the inmate stays on
the D-Block, is that a solitary cell on D-Block
where the inmate is housed, he's by himself in that
room; correct?

A He's by himself in that specific
cell, but he's on a row of several other cells.

0 And then in SHU, he's housed by
himself; correct?

A Along a row of other cells as well,

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 38 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

Page 38
January 3, 2020

 

 

Lieutenant Steven Pyke
but he's only in his cell by himself.
Qo Is the MHU isolation room something

different?

A Yes. It's a separate entity from HSU.

Q What differentiates it?

A Okay. Mental health observation
rooms are not punitive, if that makes sense. It's

more for protection from themselves, protecting
themselves from themselves or others in that
regard.

Q The item that was photographed on

that page 178 in the contraband/evidence photograph

.card, did Officer Cornell plant that item on Inmate

Brown?
A No.
Q Why do you say that?
A Because I was there the whole time.

I would have been there the whole time, and I would
have known if there was malfeasance.

Q Do you know whether or not Officer
Cornell had a significantiy higher number of
misbehavior reports as opposed to any other officer
at Auburn Correctional Facility during the time you

worked with him?

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 39 of 67

QW NM

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 39
January 3, 2020

 

Lieutenant Steven Pyke
MS. COWAN: Objection.
Go ahead. You can answer.

A IT can't speak for how many reports he
has written.

In the job duties that he performs on
a daily basis, he can be subject to taving more,
how do I say this, more things happen in his area,

Oo Why is that?

A Just specifically for his duties
being in the yard, a lot of fights happen out
there, a lot of different things, and Cfficer
Cornell was a constant mover; meaning, he didn't
like to sit still. He always would be cut seeing
what is going on, pat frisking guys, keeping guys
in check.

When I say "guys," I mean inmates.
And he did alot of stuff for supervisors whether
it was frisking cells because his job had that
latitude.

Qo Did you ever have any problems with
Officer Cornell?

A Na.

Q Are you aware of any disciplinary

issues that Officer Cornell had?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 40 of 67

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
25

Page 40
January 3, 2020

 

 

Lieutenant Steven Pyke

MS. COWAN: Objection.

Go ahead.
A Just from what I heard.
Q You were aware at some point that

Officer Cornell was suspended from his job?

A Yes,

QO I am asking you before that occurred,
were you aware of any disciplinary problems or
issues that Officer Cornell had?

MS, COWAN: Objection.

Go ahead.
A IT wasn't aware.
Q Do you know what became of the

charges against Inmate Brown at Auburn Correctional

Facility for possessing this contraband?

A IT didn't follow up on what charges he
received.
Q Do you know if he received any

outside charges?

A Not to my knowledge.

Q After Officer Cornell was suspended
from his job, did you keep in any kind of contact
with him?

A No.

 

 

DEITA Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 41 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 41
January 3, 2020

 

 

Lieutenant Steven Pyke

Q Were you friendly with Officer

Cornell?
MS. COWAN: Objection.
You can answer, if you can.

A At work, we were friendly enough as a
work colleague. I never hung out with him out of
the workplace.

Q That's what I am asking, it's fair to
say you have a friendly relationship with
coworkers.

IT am asking if you were friends with
him outside of work; were you not?

A I wasn't friends with him outside of
work, no.

0 Do you know whether or not Officer

Cornell kept contraband he found in a locker at

Auburn?
MS. COWAN: Objection.
Go ahead.
A Not to my knowledge.
QO Do you know whether or not a locker

with contraband was discovered at Auburn
Correctional Facility?

A Not to my knowledge.

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 42 of 67

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24

29

Page 42
January 3, 2020

 

 

Lieutenant Steven Pyke

Q Do you know if Officer Cornell was
fired from his job or if he resigned from his job
or something else?

MS. COWAN: Objection.
Go ahead.

A From what I know, he was terminated.
My knowledge of that was an unsecured baton.

Oo Just to clarify, it's your
understanding that Officer Cornell was terminated
from the job from New York State Corrections
because he possessed an unsecured baton?

A That's to my knowledge,

Q I am just going back to the strip
search that was conducted by Officer Cornell on

January 21, 2016.

 

 

Do you recall Inmate Brown's clothes
being removed in the D-Block 4 and 5 center room?

A Not Brown specifically.

Q When the clothing is removed from an
inmate for conducting a strip search, does the
inmate remove his clothes or is it taken cff of the
inmate?

A No. The inmate removes it himself.

Q When your report says Brown was

DEITZ Court Reporting... A Lexitas Company

800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 43 of 67

10
11
12
- 13
14
15
16
Ll?
18
19
20
21
22
23
24

29

Page 43
January 3, 2020

 

 

Lieutenant Steven Pyke
placed in mechanical wrist restraints, what is
meant by that?

A Handcuffs.

Qo Specifically, regarding this strip
search, do you know whose handcuffs were used?

A It could have been mine or it could
have been Cornell's.

Q You don't have a specific
recollection of that?

A No.

o This center room that we are talking
about, can you approximate the dimensions of that
room, it's size?

A Maybe eight foot by five foot.

0 The door to that room, is there a

window in that door?

A Let me remember now. Some blocks do
and some blocks don't, I think. JT can't remember.

Q Are there cameras that cover that
room?

A No.

Q Do you recall this Inmate Brown

protesting at all when this strip frisk was being

performed?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 44 of 67

LO
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

Page 44
January 3, 2020

 

 

Lieutenant Steven Pyke

A I can't remember specifically.

Q Do you recall anything that may have
been said by either Officer Cornell or Inmate Brown
during this particular strip search?

A I can't recall.

Q . According to your memorandum, it was
Lieutenant Quinn that directed that this Inmate
Brown be taken to HSU; correct?

A Correct.

Qo He was escorted there by you and an

Officer G. Steinberg according to this report?

A Yes.
QO Who is that Officer G. Steinberg?
A He's another officer that works in

the facility.

0 Do you know what the "G" stands for?

A Gary.

Q Do you know if he still works at
Auburn?

A I believe he's a sergeant; he's been
promoted.

o Can you describe Officer Steinberg

physically, what he looks like?

A A pretty good size fellow. Stout,

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 45 of 67

10
11
12
13
14
15
16
L?
18
19
20
21
22
23
24

25

Page 45
January 3, 2020

 

 

Lieutenant Steven Pyke

stocky, six-two; six-three.

QO Is he white?

A Yes.

Q What's your height?

A I am six-two.

Q In January of 2016, what did you

weigh approximately?

A 235.

Q How would you describe Officer
Cornell's physical appearance?

A He's shorter than me. He's slender,
dark hair. That's about it.

Q Other than you testifying here now
and the report that you did associated with this
strip frisk, did you give any other statements
whether they were Sworn or otherwise regarding this
particular strip frisk?

A Not that I remember.

Qo If an inmate is found to have
contraband, there would be a Tier III hearing;
correct?

A Yes.

Q That would be sort of a trial in the

correctional facility?

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 46 of 67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

Page 46
January 3, 2020

 

 

Lieutenant Steven Pyke
A Internal causation, yes.
Q Do you recall giving testimony at

that regarding the strip frisk?

A It's possible.

0 You may have?

A I may have. I don't remember. It's
possible.

QO Is there anything that you, as a

sergeant, are wearing on your uniform that
differentiates you being a sergeant from a regular
correction officer?

A Yes. My shirts are a different

color, and I have chevrons on my collar, brass.

0 Your shirt would be white?
A Yes. White collar.
Q And a correction officer's shirt

would be blue?

A Blue.

Q I know you said it was up to the
officers who were conducting a strip search to wear
gloves or not; correct?

A Yes.

Qo Is there ever any concern by the

facility that if contraband is found that the

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 47 of 67

uw MN

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
Z4
295

Page 47
January 3, 2020

 

 

Lieutenant Steven Pyke
officer's fingerprints would be on that contraband?
MS. COWAN: Objection.

A I never heard that concern.

QO You recall an inmate at Auburn named
Thomas Osborne or Osborne Thomas?

A Tt doesn't sound familiar.

Q Are you aware of any allegations that

Officer Cornell planted contraband on inmates at

Auburn?
MS. COWAN: Objection.
Go ahead.
A I heard the allegations, yes.
Q Are you aware of any instances where

Officer Cornell planted any evidence on an inmate?
A No.
Q Do you believe those allegations to

be false?

A My personal feelings are yes.
0 Why?
A He always seemed like an outstanding

guy to me, always a good staff member, always
needed to do what he did, and always did what he
was told.

Q From the time he was suspended until

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 48 of 67

m WW bh

~~ mn Ww

10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
29

Page 48
January 3, 2020

 

 

Lieutenant Steven Pyke

the time he no longer worked at Auburn, did you
have any communications with him?

A No. Other than to tell him I said
hi.

Q Did he ever voice any, I guess,
concern to you about the allegations against him?

A No. I didn't speak to him
specifically about any of these allegations.

MR. LEVY: I think we are good.
Thank you.

(Time Noted: 12:30 P.M.)

 

LIEUTENANT STEVEN PYKE

Subscribed and sworn to
before me this day

of 20

NOTARY PUBLIC

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 49 of 67

Page 49
January 3, 2020

 

 

January 3, 2020

4 INDEX

6 WITNESS EXAMINATION BY PAGE
7 Lieutenant

steven Pyke Mr. Levy 4

10
11
12
13

 

14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

 

DEITAZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 50 of 67

Page 50
January 3, 2020

 

 

1 BEX HIBtIT 5

& BP

(None)

10
11
12
13

 

14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 51 of 67

Page 51
January 3, 2020

 

 

1 REQUESTS

2 (None)

2 INS HERTS

6 (None)

9 RULINGS
10 (None)

11
12
13

 

14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

DEITZ Court Reporting... A Lexitas Comoany
800-678-0166
 

 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 52 of 67

10
11
12
13
14
15
16
17
18
13
20
21
22
23
24

25

Page 52

January 3,

2020

 

 

CERTIFICATE

I, Judy Colangeli, a Shorthand Reporter
and Notary Public of the State of New York, do
hereby certify:

That, Lieutenant Steven Pyke, the
witness whose examination is hereinbefore set
forth, was duly sworn, and that such
examination is a true record of the testimony
given by such witness.

I further certify that I am not related
to any of the parties to this action by blood
or marriage; and that I am in no way interested

in the outcome of this matter.

it ab f Lo ncmt ..
Ss

Notary Public

 

DEITZ Court Reporting... A Lexitas Company
800-678-0166

 
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 53 of 67

 

 

 

 

 

 

January 3, 2020
Page 53
A 20:4,11,14,17 | 7:6 23:19 24:16 44:21 47:17
A- (1) 21:8,11 area (9) 28:12 belongings (2)
18:6 afternoons (4) | 12:15 15:22 aware (9) 11:12 30:2
A-Block (2) 14:13,20,23 20:12 23:22 | 16:1021:25 ‘| bigger (1)
13:15,22 17:3 28:12 31:14 22:8 39:24 13:18
a.m (3) afterward (1) 31:25 33:23 40:5,9,13 biggest (1)
1:15 15:9 37:10 39:8 47:8,14 13:22
17:15 against- (1) asked (2) bit (4)
above-noted ... | 1:6 5:11 32:14 B 10:3
1:21 agents (1) asking (6) B (2) block (8)
Absolutely (1) | 7:19 4:22 5:3.25:5 | 18:6 50:1 13:12,22 15:20
12:5 agree (2) 40:8 41:9,12 | B- (1) 18:7,8 19:8
academy (3) 6:11 34:23 assigned (4) 18:6 31:7 32:13
7:8,10 8:7 AGREED (3) | 8:919:5 20:5 | B-Block (2) blocks (7)
accept (1) 3:4,9,16 20:11 13:15,25 13:11,18 17:18
6:11 ahead (7) assignment (2) | back (8) 22:17,21
accommodat... | 19:14 39:3 6:5 8:4 8:12,19,21 43:18,19
5:9 40:3,12 41:20 | associated (2) 16:5,8 24:9 | blood (1)
accommodati... | 42:647:12 — | 24:21 45:15 26:12 42:14 | 52:12
12:16 AIMEE (1) assume (1) bagged (1) blue (2)
act (1) 2:12 29:14 29:5 46:18,19
29:16 Albany (2) assumed (1) _| bags (1) bottom (1)
action (1) 7:9 11:17 5:6 36:12 33:21
52:12 allegations (5) | assuming (1) | Bare (1) box (1)
actions (2) 47:8,13,17 25:6 8:16 29:6
10:10,12 48:7,9 Attorney (2) _ | based (1) brass (1)
actual (1) answer (5) 2:9,10 11:20 46:14
32:18 5:5,12,22 39:3 | attorneys (2) | basic (2) break (2)
additional (1) | 41:5 2:4 3:5 4:25 9:22 5:7,11
19:20 answers (2) Auburn (27) basicaily (3) briefly (1)
address (1) 5:18 37:6 8:8,12,19,20 | 9:23 10:13 8:2
4:12 apologize (1) 12:25 13:4,8 | 31:10 bringing (1)
adhered (1) 9:12 13:10 14:4,7 | basis (2) 36:18
12-11 appear (1) 15:24 16:9,11 | 17:22 39:7 Brooklyn (1)
administer (1) | 33:20 21:25 22:5,12 | Bates (1) 2:5
3-1] appearance (1) | 22:2423:19 | 25:19 brought (1)
administrati... | 45:11 23:22 38:24 | baton (3) 36:10
22:16,18 approximate ...} 40:15 41:18 | 23:742:8,12 | Brown (27)
admitted (1) | 43:13 41:23 44:20 | bed (1) 1:4 22:2,10
28:23 approximate... | 47:5,10 48:2 | 30:3 25:8,18 28:8
afforded (3) 8:11,18 18:13 | authorizatio... | behalf (1) 28:9,13,15,18
22:13,25 23:7 | 28:6 35:10 10:18,21,22 6:12 28:21 29:12
afternoon (12) | 45:8 authorizatio,.. | believe (9) 30: 16,20,24
15:2,10 16:15 | approximati... | 11:2 FA2 910 13:5 | 31:21 32:17
17:10 19:4,6 | 18:21 authorized (6) | 14:5 21:5 32:18 34:25
April (1) 3:11 11:23,24 | 25:18 37:15 35:17 38:15

 

 

 

 

 

DEITZ Court Reporting...

800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 54 of 67

 

 

 

 

 

January 3, 2020
Page 54
40:15 42:19 46:2 42:9 concern (3) 38:14,22
42:25 43:23 cause (3) clear (1) 46:24 47:4 39:13,22,25
44:4,9 10:25 11:20,21 | 5:17 48:7 40:6,10,22
Brown's (3) cell (16) clinician (1) conduct (2) 41:3,17 42:2
28:12 29:17 11:3 13:10 37:8 11:18 30:9 42:10,15 44:4
42:17 22:17,20 24:7 | closer (1) conducted (5) 47:9,15
building (3) 24:11 28:9,10 | 22:20 17:14 25:7 Cornell's (2)
21:12 22:16,18 | 29:1730:12 | closest (1) 28:17 30:16 43:8 45:11
bunk (1) 32:7,10 37:17 | 32:7 42:15 correct (19)
24:8 37:18,22 38:2 | cloth (1) conducting (3) | 11:23 13:8,9
business (1) cells (5) 29:4 12:1] 42:21 14:9 18:12
4:11 10:7 37:15,22 | clothes (Z) 46:21] 25:8,17 26:16
buttocks (3) 37:25 39:19 42:17,22 conducts (2) 26:17 33:24
28:12,16 30:25 | center (9) clothing (1) 27:17 30:7 34:25 35:7,8
28:14 31:3,8,9 | 42:20 confidential (...] 37:20,24 44:9
Cc 31:18,22 32:6 | Colangeli (2) 29:15 32:21 44:19 45:22
C (4) 42:18 43:12 | 4:452:3 considered (1) | 46:22
2:2 13:24 52:1 | certain (7) collar (2) 7:24 correction (3)
52:1 10:18,25 12:10 | 46:14,16 consisted (1) 15:24 46:12,17
C- (2) 14:16 18:11 | colleague (1) 14:24 correctional ...
14:25 18:4 23:8 37:6 41:7 constant (1) 4:13 6:6 7:16
C-Block (4) certify (2) college (2) 39:13 8:10,13,17,22
13:17 18:22 52:5,11 6:22,23 contact (1) 9:22 10:4
20:8,12 chain (1) color (1) 40:23 13:2 14:4,7
called (3) 36:7 46:14 contained (3) 15:24 22:5,12
4:23 23:23 charges (3) come (2) 24:25 25:11 38:24 40:15
33:2 40:15,17,20 10:22 17:25 34:2 41:24 45:25
calls (1) charts (1) comes (1) contraband (... | Corrections (...
21:14 15:4 19:10 11:13 27:18,20 | 1:8,9 6:3,16
cameras (1) check (3) comfort (1) 27:23 28:3,18 | 7:5,22 8:4
43:20 30:2,3 39:16 | 12:18 30:4 32:24 42:11
captain's (2) chemical (1) comfortable ... 35:23 36:3,9 | correctly (1)
11:5 32:21 7:19 12:15 40:16 41:17 | 34:3
captains (1) chevrons (1) coming (1) 41:23 45:21 | count (6)
21:16 46:14 24:20 46:25 47:2,9 | 16:22 17:2,4,5
card (2) choice (1) commander (... | contraband/e... | 17:16 19:25
35:7 38:14 21:22 15:19 20:18,22 | 35:7 38:13 counts (5)
care (1) choose (1) 26:20 control (1) 10:6 17:8,11
9:23 23:18 commenced (1) | 9:24 19:9,13
carry (3) chow (2) 31:22 Corneil (33) Court (2)
23:4,17,20 10:8 16:21 communicati... | 1:9 15:25 16:4 | 1:2 2:5
carrying (1) circumstance... | 48:3 16:11 24:15 | cover (1)
23:15 27:13 COMMUNI... | 24:17 25:7,19 | 43:20
catwalk (1) civil (2) 1:8 28:7,9,11,13 | coverage (1)
31:10 9:4,14 company (1) 30:16,19,25 | 16:20
causation (1) clarify (1) 19:18 31:20 32:17 | covering (2)

 

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 55 of 67

 

 

 

 

 

January 3, 2020
Page 55
20:8,11 dated (2) detain (1) drop (1) 77
Cowan (19) 25:15 26:15 23:25 29:5 entitled (1)
2:12 6:9,13,15 | day (17) determine (1) | dropbox (1) 35:6
9:11 18:15,18 7 14:11,25 15:4 | 10:24 36:12 entity (1)
25:14,21 26:5 | 15:7,7,8,10 dictate (1) duly (2) 38:5
33:9 39:2 15:15 17:9,11 | §5:21 4:4 52:8 entrances (1)
40:2,11 41:4 17:17 18:3,11 | different (6) duties (5) 31:10
41:19 42:5 23:16 34:4 14:17 17:18,19 | 16:19 23:7,11 | equipment (2)
47:3,11 37:16 48:19 38:4 39:12 39:6, 10 22:25 23:3
coworkers (1) | days (6) 46:13 escorted (2)
41:1] 14:13,24,25 | differentiates... E 28:20 44:11
current (1) 15:3,4,4 38:6 46:11 KF (15) ESQ (2)
6:5 dealings (1) dimensions (1) | 2:2,2 4:2,2,2,2 | 2:612
currently (1) | 36:19 43:13 4:2 18:7 49:4 | ESOS (1)
§:24 deems (1) direct (1) 50:1 51:1,1,5 | 2:4
custody (1) 16:24 10:8 52:1,1 evaluated (1)
9:24 Defendants (2) | directed (2) E-Block (4) 37:7
1:10 2:10 16:24 44:8 13:14,25 14:25 | evaluation (1)
D defensive (1) direction (3) 18:6 9:3
D (5) TAT 21:14 23:25 earlier (1) events (2)
13:24 18:23 definite (1) 28:19 23:23 25:11 26:3
28:8 34:25 18:19 directive (1) education (1) | evidence (5)
49:4 definitely (1) | 29:6 6:21 29:5 35:20
D-4-37 (3) 15:18 disciplinary (... | effect (1) 36:8,12 47:15
28:9 32:8,10 | department (7) | 24:4 36:19 3:12 exact (2)
D-8 (1) 1:8 6:3,16 7:4 | 37:439:24 | eight (2) 13:23 14:14
19:18 7:22 8:3 40:9 35:10 43:15 exactly (1)
D-Block (20) 27:16 disclosure (1) | either (2) 9:8
13:16 15:4 depending (3) | 34:9 16:7 44:4 exam (4)
18:10,14,24 | 16:22 23:16 discovered (1) | claborate(1) | 9:4.6,14,16
19:5,16,17 30:6 41:23 10:2 examination ...
20:5,12 24:6 | depends (1) DISTRICT (2) | employed (1) | 4:16 49:6 52:7
28:14 31:34 | 27-20 1:2,2 6:15 52:9
31:17,21 32:6 deposition (5) | document (6) | employee (1) examined (1)
37:18,18 1:18 3:7,10,14 | 33:8,11,18 6:2 4:6
42:18 4:23 34:24 35:4,6 | employment... | experience (1)
D-Blocks (2) | depot (1) documentati... | 8:3 6:25
15:2 18:4 19:18 29:7 empowered (1) | extra (3)
daily (5) describe (6) Donnesia (4) 10:9 16:23 19:10,12
10:4 11:18 13:21 23:3 1:4 22:2,9 25:8 | endorsed (1)
17:22 23:6 29:22 31:4 door (3) 33:22 F
39:7 44:23 45:10 | 31:17 43:16,17 | endorsement... | F (1)
dark (1) desks (1) double (1) 33:24 52:1
45:13 31:7 24:8 endorsing (1) | facility (24)
date (1) detail (1) downstairs (1) | 36:14 4:14 6:6 8:10
28:6 9:35 32:13 enter (1) 8:13,17,22

 

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 56 of 67

 

 

 

 

 

January 3, 2020
Page 56
$:13,17,22 fine (1) 41:12,14 2:9 22:22 25:5 48:6
10:5,6 13:2 29:3 frisk (39) generates (1) guy (1)
13:23 14:4,8 | fingerprints... | 10:16,17,19 11:17 47:22
15:24 21:13 47:2 11:10,14,19 | gesturing (1) guys (3)
22:5,13,19 firearm (1) 11:22,25 12:3 | 5:16 39:15,15,17
31:11 38:24 23:20 12:12,14,20 | getting (1)
40:16 41:24 | firearms (1) 12:21,23 12:17 H
44:16.45:25 | 7:19 21:18 27:17} give (4) H (1)
46:25 fired (1) 27:21,25 28:8 | 5:22 18:19,21 | 50:1
fact (2) 42:3 28:10,11,13 45:16 hair (1)
12:16 29:21 firm (1) 28:15,17 given (5) 45:13
failed (2) 4:21 29:12,18,23 | 5:12 7:15 half (1)
28:22 36:21 first (5) 30:7,9,16 15:15 17:25 | 19:25
fair (3) 4:4 7:3 8:4 31:15,24 32:3 | 52:10 hall (7)
22:4 24:341:9 | 19:721:3 32:17 34:7 ‘| giving (1) 16:20,20 19:9
false (1) fitness (1) 43:24 45:16 46:3 19:19,22,24
47:18 7:18 45:18 46:4 | gloves (3) 31:13
familiar (1) five (1) frisked (2) 21:19 23:17 handcuffs (4)
47:7 43:15 29:18,20 46:22 23:10,13 43:4
fashioned (1) _| follow (2) frisking (3) go (18) 43:6
29:2 23:25 40:17 10:20 39:15,19 | 4:24 6:8 8:2 handle (1)
feed (2) followed (1) _| frisks (3) 9:21 11:8,11 | 29:4
26:6,10 12:33 10:25 11:2,11 11:12 19:14 | happen (3)
feelings (1) following (1) _ | front (2) 29:25,25 30:3 | 23:4 39:8,11
47:19 32:22 22:19 36:10 31:6 39:3 happened (2)
fellow (1) follows (1) full (1) 40:3,12 41:20 | 29:20 34:6
44:25 4:7 5:21 42:6 47:12 happens (1)
felt (3) foot (2) functions (1) | goes (2) 36:16
12:20,21 28:11 | 43:15,15 9:22 4:25 31:10 happy (2)
fifteen (1) force (2) further (6) going (8) 3:4,8
13:6 3:12 10:13 3:9,16 6:8 4:22 10:15 Harold (1)
fight (1) form (3) 12:22 28:18 12:17 29:20 | 14:5
22:9 3:17 28:23 52:11 31:25 32:18 | hate (2)
fights (2) 36:22 39:15 42:14 | 25:3 29:14
22:5 39:11 forth (1) G good (5) Haven (1)
filed (1) 52:8 G 6) 4:18,19 44:25 | 8:9
29:7 found (8) 28:20 44:12,14 | 47-22 48:10 | head (1)
filing (1) 26:24 27:24 44:17 51:9 graduated (1) | 5:15
3:6 28:3,18 32:24 | galleries (4) 8:7 health (7)
filled (2) 41:1745:20 | 16:21 19:15,17 | Graham (1) 28:22 36:22
29:7 33:5 46:25 31:7 14:5 37:5,8,14,16
find (3) frames (1) gallery (2) Green (1) 38:7
12:23 30:4 14:18 £9:13,18 8:9 heard (4)
36:9 friendly (3) Gary (1) ground (1) 37:10 40:4
finds (1) 41:2,6,10 44:18 4:25 47:4,13
27:18 friends (2) general (2) guess (2) hearing (1)

 

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 57 of 67

 

 

 

 

 

January 3, 2020
Page 57
45:21 III (4) 47:5,15 25:15 26:15 42:7 43:6
height (1) 45:21 inmate's (3) 30:21,23 32:4 | 44:17,19
45:5 inch (1) 11:12 12:16 35:17 42:16 46:20
held (2) 29:2 30:2 45:7 49:2 knowledge (6)
1:20 36:7 inches (2) inmates (12) job (43) 22:11 40:21
help (1) 28:25 35:10 10:7,7,11 11:6 | 14:23 15:2 41:21,25 42:8
19:10 incident (7) 13:4 17:24 16:16,23 42:13
hereinbefore ... | 24:25 26:23 18:14 22:6 20:13 23:16 | known (2)
52:7 27:8,9,10,15 24:6,7 39:17 | 39:6,1940:6 | 16:4 38:20
hi (1) 34:4 47:9 40:23 42:3,3
48:5 incidents (1) _| inside (1) 42:11 L
higher (2) 24:18 31:21 jobs (1) L (3)
21:16 38:22 independent ... | instances (2) 14:21 3:2 4:2 51:9
highest (2) 24:14 24:2 47:14 Judy (2) latitude (1)
6:20 21:12 Index (1) instructions (... | 4:4 52:3 39:20
Hill (1) 1:6 5:24 7:15 law (2)
8:16 indicate (1) interested (1) K 4:21 7:17
history (1) 15:14 52:13 K (1) led (1)
8:3 indicating (1) | Internal (1) 4:2 29:11
hold (1) 5:16 46:2 keep (2) LETITIA (1)
13:4 individual (1) | investigation... | 5:13 40:23 2:10
hospital (1) 34:15 11:8 12:23 keeping (1) level (3)
20:9 infirmary (2) 29:16 39:15 6:20 12:18
hour (1) 20:9,12 involved (1) _| Kept (2) 32:10
19:25 information (... | 22:9 15:14 41:17 Levy (14)
hours (4) 12:19 29:15 involvement ... | Keys (1) 2:6 4:17,20 6:8
37:16 32:21 34:2 36:15 23:6 6:14,17 18:16
housed (4) inmate (44) isolation (3) kind (5) 25:17 26:10
24:7,1137:19 | 9:2410:16,17 | 28:23 37:13 9:2 13:12 26:12 33:7
37:23 10:20 21:25 38:3 23:13,14 35:25 48:10
housing (1) 22:9 24:10,14 | issues (3) 40:23 49:7
23:24 25:7 27:18 37:16 39:25 knew (1) Liberty (1)
HSU (2) 28:8 29:12 40:10 16:5 1:13
38:5 44:9 30:11,16,20 | item (5) know (33) lieutenant (64)
hundred (1) 30:24 31:15 | 35:9,11,18 5:8 13:23 1:18 4:10,18
13:6 31°20 32:17 38:12,14 14:21 15:23 5:1 6:1,18 7:1
hundred-ish... | 32:18,25 16:6 17:21 8:1,23 91,13
19:3 33:11 34:3,20 J 18:13,18 9:18 10:1
hung (1) 34:21,25 JAMES (1) 20:21 21:3,25 | 11:1 12:1
41:7 35:17 36:16 2:10 25:4 27:5 13:1 14:1
36:21 37:17 | January (21) 29:11,17 32:2 15:1 16:1
I 37:19 38:14 1:15 14:3,6 32:16,20 17:1 18:]
ice (3) 40:15 42:17 15:23 16:11 35:23 36:2,11 19:1 20:1,19
28:15 30:20,24 42:21,22,23 18:17 20:21 36:24 38:21 20:25 21:1,3
identified (1} 43:24 43:23 21:24 22:8 40:14,19 21:6 22:1
34:25 44:4 8 45:20 24:10,13 25:8 | 41:16,22 42:2 | 23:1 24:1

 

 

 

 

 

DEIT42 Court Reporting...

800-678-0166

A Lexitas Company

 
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 58 of 67

 

 

 

 

 

 

 

 

 

January 3, 2020
Page 58
25:1,16,22 lot (4) member (1) N 1:19 4:3
26:1,19 27:1 | 35:12 39:11,12 | 47:22 N (8) NORTHER..,
28:1 29:1 39:18 memo (1) 2:2 3:2.4:2,2,2 | 1:2
30:1 31:1 Lunch (1) 25:15 49:4 51:5,9 Notary (5)
32:1 33:1,10 | 20:3 memorandu... | naked (1) 1:22 4:5 48:22
34:1,13 35:1 | lunehtime (1) | 25:23,25 26:14 | 19.77 52:4,18
36:1 37:1 20:2 26:25 28:4 | name (4) Noted (1)
38:1 39:1 32:4 44:7 4:8,20 21:4 48:12
40:1 41:1 M mental (7) 73-9 notes (1)
42:1 43:1 M (1) 28:22 36:21 named (4) 11:6
44:1,845:1 | 28:7 37:5,8,14,16 | 15-95 29-9 Notice (1)
46:1 47:1 main (1) 38:7 34:25 47:5 1:20
48:1,14.49:7 | 17:23 mentioned (1) | nature (4) number (5)
52:6 majority (1) | 23:22 10:21 11:7 17:24 18:20
limit (1) 15:8 mess (7) 24:2 31:14 27:9,9 38:22
17:24 malfeasance ... | 16:19.20 19:9 necessarily (2) | numbers (1)
line (2) 38:20 19:19,22,24 | 19-19 91-30 13:23
27:2,3 Malone (1) 31:13 necessary (1) | 2utshell (2)
list (1) 8:17 meter (2) 31:16 9:23 10:14
11:17 mandatory (1) | 26:6,10 necessity (1)
| little (1) 17:4 MHU (3) 10:5 Oo
10:3 Marcy (4) 28:23 37:13 need (6) 0 (1)
located (2) 4:13,14 6:6 38:3 10:18,20 16:24 | 3:2
22:15 32:10 8:22 military (1) 73:10 26:5 | oath C)
locked (1) marked (2) 6:25 36-10 3:12
28:8 25:18 34:8 mine (1) needed (2) object (2)
locker (3) marriage (1) 43:7 15:6 47:23 12:21 28:11
22:13 41:17,22 | 52:13 misbehavior ... | needs (1) Objection (8)
lockers (1) matter (1) 10:10 33:2,5 21:14 39:2 40:2,11
22:15 52:14 33:12 34:3 never (3) 41:4,19 42:5
logbook (1) Matthew (5) 38:23 35:22 41-7 47:3,11
15:19 1:9 15:25 16:4 | miscellaneou... 47-4 objections (1)
logbooks (1) 24:15 25:7 15:5 New (16) 3:17
15:20 mean (2) model (1) 1:2829.14.14 | observation (1)
long (4) 35:23 39:17 34:21 1222-5 1] 38:7
711 16:3 meaning (1) | monitored (2) | 4.6.15 6.3 7-4 | Observed (1)
30:13 35:10 | 39:13 30:11 37:15 8:18 42:11 | 34:4
longer (2) means (1) month (1) 59-4 observing (1)
26:8 48:2 27:5 8:18 nine (1) 30:15
look (3) meant (3) months (1) 8:11 obtained (1)
26:2 33:11 11:10 17:2 8:11 nodding (1) 36:3
34:12 43:3 morning (3) 5-45 obtaining (1)
looking (2) measures (1) | 4:18,19 20:3 | non-ordinar,,, | 30:20
11:12 13:14 288 real (2) mover (1) 11:3 oe
looks (1 mecnanica 39:13 ‘
ton 28:19 43:2 Non-Party 2) | cccasion (1)

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 59 of 67

 

 

 

 

 

January 3, 2020
Page 59
22:4 old (2) 45:18 physically (1) {| 31:11
occurred (1) 4:14 6:18 parties (2) 44:24 prepare (1)
40:8 on-site (1) 3:6 52:12 pick (3) 32:25
October (2) 15:2] pat (7) 28:15 30:20,24 | present (3)
8:21 9:19 once (2) 12;20,21 27:17 | Pictures (1) 8:5 32:3 37:9
office (3) 36:3,15 28:10,11 29:4 presently (1)
2:9 11:5 32:22 | opportunity ... 29:18 39:15 | place (G3) 6:2
officer (65) 33:11,14 patrol (1) 1:21 31:12 pretty (1)
1:9 3:11,13 opposed (1) 16:18 36:11 44:25
8:14 9:22 38:23 pattern (2) placed (3) prior (2)
10:15,17 order (2) 13:13,13 28:18 29:5 21:24 29:18
11:24 13:7 8:25 9:13 peace (1) 43:2 privacy (2)
15:24 16:10 | ordered (3) 7:24 Plaintiff (3) 12:16,18
16:14,17 19:7 | 28:7,9 32:16 people (2) 1:5,20 2:4 private (1)
19:8,8 20:16 | Osborne (2) 5:19 23:25 plant (1) 31:14
21:19,19,22 47:6,6 pepper (1) 38:14 probable (3)
22:24 23:4 outcome (1) 23:8 planted (2) 10:24 11:20,21
24:15 27:17 52:14 perform (3) 47:9,15 problem (1)
28:7,9,11,13 | outside (4) 28:7,13 32:17 | please (1) 34:20
28:20 29:25 30:12 40:20 performance... | 28:4 problems (2)
30:5,6,7,12 41:13,14 9:2 plumbing (1) 39:21 40:9
30:16,19,25 | outstanding (... | performed (3) | 31:11 procedure (4)
31:20 32:16 47:21 21:18 24:15 point (4) 10:16 29:22
32:25 33:4 43:25 16:6 28:12 36:2,3
36:9 38:14,21 Pp performs (1) 29:3 40:5 procedures (2)
38:23 39:12 | P{+) 39:6 pointing (1) 12:2,11
39:22,25 40:6 | 2:2,23:24:2 | nerson (6) 5:16 proceed (1)
40:10,22 41:2 | p-m (8) 21:12 23:4 policy (1) 11:7
41:16 42:2,10 | 15:9,12,12 34:19,23 36:7 | 27:15 proceeding (1)
42:15 44:4,12 | 17:4,6,728:7 | 36:8 population (1) | 4:23
44:14,15,23 48:12 personal (1) 9:24 processed (3)
45:10 46:12 | packet (2) 47:19 ports (1) 28:21 36:10
47:9,15 34:9 35:21 Personally (1) | 23:21 37:3
officer's (2) page (8) 33:6 positively (1) | program (2)
46:17 47:2 33:21 34:16,19 | pertains (1) 29:13 7:8,11
officers (13) 34:24 35:4,10 | 25:6 possessed (1) | promoted (3)
7:24,25 10:5 38:13 49:6 phone (1) 42:12 8:14,23 44:22
11:48 19:5,7 | paperwork (3) | 21:13 possessing (1) | promotional...
22:12 23:19 | 24:21,23 26:2 | photograph (4) | 40:16 9:4
30:6 31:12 paramilitary ... | 34:10 35:7 possession (1) | property (1)
32:3 36:9 7B 36:11 38:13 | 35:22 30:4
46:21 part (4) photographe... | possible (2) protecting (1)
Okay (5) 20:13 27:14 34:16 35:9 46:5,8 38:9
12:13 13:3. 34:7,8 38:12 posts (1) protection (1)
33:19 34:14 | particular (3) | physical (2) 23:8 38:9
38:7 14:10 44:5 7:18 45:11 power (1) protesting (1)

 

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 60 of 67

 

 

 

 

 

January 3, 2020
Page 60
43:24 quick (1) 24:14,25 25:11 | removes (1) Richard (2)
protocols (2) 12:8 43:10 42:24 2:6 4:20
12:2,10 Quinn (4) record (9) rephrase (2) right (2)
Public (5) 20:25 25:16 4:9,12 5:17 5:4 12:7 16:8 33:15
1:22 4:5 48:22 | 26:19 44:8 11:9 15:13 report (18) risk (1)
52:4,18 Quinn's (1) 16:25 26;12 7:19 25:2,12 30:14
punitive (1) 21:3 28:5 52:9 25:13 26:22 | River (1)
38:8 quite (1) recovered (1) 27:12,18,22 4:14
pursuant (1) 24:9 35:18 27:25 30:19 | Road (1)
1:20 recreation (1) 33:2,12 34:3 | 4:14
put (3) R 10:8 36:15,20 room (15)
15:5 31:15 R (5) recreational... | 42:25 44:12 | 28:14,24 31:2
37:11 2:2 51:1,5,9 16:19 45:15 31:18,22 32:6
Pyke (57) 32:1 refer (1) reporter (5) 34:6 37:13,20
1:19 4:10,18 | | random (3) 31:8 4:8,115:14,19 | 38:3 42:18
5:1 6:1,18 7:1 | 10:19 11:15,17 | referenced (1) | 52:3 43:12,14,16
8:19:1 10:1 | ranking (2) 32:4 reports (5) 43:21
11:1 12:1 21:12,17 refresh (2) 10:10 33:5 rooms (5)
13:1 14:1 read (6) 24:24 25:11 37:12 38:23 | 31:8,9,9 32:7
15:1 16:1 24:24 25:6,10 | regard (1) 39:4 38:8
17:1 18:1 28:4 33:14,15 | 38:11 require (1) rotate (1)
19:1 20:1 reading (2) regarding (3) | 12:22 17:22
21:1 22:1 29:19 30:18 43:5 45:17 required (5) _| rotating (1)
23:1 24:1 reads (1) 46:4 6:10 27:12,19 | 18:9
25:1,16,22 33:18 regular (1) 28:2 32:25 route (1)
26:1,15 27:1 | real (1) 46:11 requirement ... | 11:8
28:1 29:1,8 12:7 related (3) 7:22 row (2)
30:1 31:1 really (1) 26:2 37:11 reserved (1) 37:22,25
32:1 33:1,10 | 14:12 §2:11 3:18 Rubenstein (2)
34:1,13 35:1 | reason (3) relation (2) resigned (1) 2:4 4:2]
36:1 37:1 5:8 24:21 22:17,22 42:3 rules (1)
38:1 39:1 26:21 relationship ... | Respectfully ... | 4:25
40:1 41:1 recall (15) 41:10 29:8 run (3)
42:1 43:1 9:11 20:23,24 | relief (1) respective (1} | 16:21 19:8
44:1 45:1 30:15,19,23 | 14:24 3:5 31:13
46:1 47:1 31:21,23 remainder (1) | responses (1) | running (1)
48:1,1449:7 } 35:16 42:17 | 28-17 §:13 10:6
52:6 43:23 44:3,6 | remember (8) | responsibiliti... | runnings (1)
46:3 47:5 19:2 24:18 16:16 10:4
Q received (2) 32:15 43:18 | restraints (4) | runs (7)
question (7) 40:18,19 43:19 44:2 23:14,15 28:19 | 16:20 19:10,10
5:3,5,6,11,21 | recess (1) 45:19 46:7 43:2 19:14,19,23
5:23 12:7 26:11 remove (1) review (1) 19;24
questions (4) | recognize (2) | 42:22 24:21 Rynecki (2)
4:23 5:18 37:5 | 34:15 35:11 removed (2) reviewed (1) 2:4 4:21
37:6 recollection (4) 42:18,20 25:93

 

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 61 of 67

 

 

 

 

 

January 3, 2020
Page 61
5 10:19,25 11:10 | shirt (2) smaller (1) square (1)
S (11) 11:11,11,14 46:15,17 13:25 13:13
2:2 3:2,2 4:2 11:19 27:25 | shirts (1) smoothly (1) staff (4)
29:8 50:1 28:8 29:11,23 | 46:13 4:25 19:10,12,20
51:1,1,5,5,9 30:7,9 32:17 | shorter (1) solitary (1) 47:22
sally (1) sense (2) 45:12 37:18 stairs (1)
33:21 35:24 38:8 Shorthand (1) | somebody (1) | 31:6
saying (2) sent (1) 52:3 34:19 stamped (1)
18:22 19:19 8:16 shown (2) someone's (1) | 25:19
says (4) separate (3) 33:7 34:24 11:3 stands (1)
26:25 27:2,3 14:15 18:5 SHU (4) somewhat (2) | 44:17
42:25 38:5 14:24 23:23 25:3,4 start (2)
schedule (2) sergeant (18) 37:3,23 sorry (1) 7:3: 17:15
17:23 18:9 8:15,20,25 9:9 | SHU-D (2) 32:14 starts (1)
scheduled (1) 10:24 13:8 28:20,21 sort (5) 13:13
17:19 14:7 16:6 side (1) 7:8,14,18 state (17)
school (1) 20:10,15 13:16 32:22 45:24 | 1:8,8,9,22 2:11
10:8 23:16 26:14 | sides (1) sound (1) 4:5,8,11 6:3
scope (1) 27:19 29:9 31:7 ATT 7:4 11:9 12:6
23:11 36:13 44:21 | signature (2) ‘| south (2) 14:17 16:25
screening (2) 46:10,11 29:10 33:20 2:11 17:24 34:3 42:11
38:23 36:22 sergeants (1) | signed (2) speak (4) 52:4
sealing (1) 20:5 3:10,13 18:2 29:13 statement (2)
3:6 series (1) significantly... | 39:4 48:8 25:6,10
search (12) 37:5 38:22 speaking (1) statements (1)
11:3,11 24:14 | serious (3) similar (1) 5:19 45:16
25:7 31:22 24:2 27:23 13:24 special (1) STATES (1)
35:17 36:14 28:3 similarly (1) 23:24 1:2
42:15,21 43:6 | service (2) 9:14 specific (3) stating (1)
44-5 46:21 9:4,14 sit (2) 14:15 37:21 12:20
second (1) set (3) 31:12 39:14 43:9 stays (1)
19:7 13:10 27:15 six (1) specifically (.... | 37:17
secure (1) 32:7 37:15 25:22 30:17,22 | Steinberg (4)
36:8 sets (1) six-three (1) 31:2,23 34:5 | 28:20 44:12,14
secured (2) 37:6 45:2 34:22 35:12 44:23
36:12 37:15 seven (4) six-two (2) 35:14,15,16 | Steven (50)
security (1) 7:12 15:9 45:2,6 35:18,22 1:18 4:10 5:1
30:13 17:13. 19:17 | sixteen (1) 39:10 42:19 6:1 7:1 8:1
see (2) seven-week (1) | 13:6 43:5 44:2 9:1 10:1 E1:1
27:2 35:9 7:21 size (4) 48:9 12:1 13:1
seeing (2) sharpened (1) | 13:24 14:2 Specifies (1) 14:1 15:1
35-11 39-14 29:2 43:14 44:25 = | 32:20 16:1 17:1
seen (1) shift (9) Skype (1) split (2) 18:1 19:1
35:12 16:15 17:10,12 | 1:19 17:23 18:3 20:1 21:1
self (14) 17:17 20:4,11 | slender (1) spray (1) 22:1 23:1
20:15 21:8,11 | 45:12 23:8 24:1 25:1

 

 

 

 

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company

 
January 3,

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 62 of 67

2020
Page 62

 

 

 

 

 

26:1,15 27:1
28:1 29:1
30:1 31:1
32:1 33:1
34:1 35:1
36:1 37:1
38:1 39:1
40:1 41:1
42:1 43:1
44:1 45:1
46:1 47:1
48:1,14 49:7
52:6

STIPULATE...

3:4,9,16

stocky (1)

43:2

Stout (1)

44;25

Street (3)

1:13 2:5,11

strip (28)

10:20,25 11:22
11:25 12:3,12
12:14,23
21:18 27:21
28:13,14,17
30:15 31:15
31:24 32:3
34:7 35:17
42:14,21 43:5
43:24 44:5
45:16,18 46:4
46:21

stuff (3)

30:3 36:11
39:18

subject (2)

27:2 39:7

submit (1)

28:10

submitted (2)

26:14 29:8

subpoena (1}

6:11

Subscribed (1)

 

48:18

summarizes (...

26:23

superintende...

14:4 21:15,16

supervising (3)

20:15 21:6
36:13

SUPERVISI...

1:8

supervisor (5)

15:21 16:9,23
33:23 37:4

supervisors (1)

39:18

supporting (1)

29:6

sure (10)

6:13 8:6 12:9
14:12,13,19
17:16 29:24
31:5 33:9

surrendered ...

28:15

surrendering...

30:24

suspended (3)

40:6,22 47:25

suspicion (1)

11:21

switch (2)

14:13 15:3

switched (1)

14:14

sworn (6)

3:10,13 4:4
45:17 48:18
52:8

Syracuse (1)

2:11

T

T (10)

3:2,2 4:2,2,2
50:1 51:1,5
52:11

tactics (1)

7:17

take (13)

3:7,10,14,15
5:19 9:2,5,14
9:16 10:6,11
34:12 35:22

taken (6)

1:20 3:14
26:11 29:4
42:22 44:9

talk (1)

12:25

talking (4)

21:9 25:14

26:13 43:12
tell (1)

48:4

temperature ...

12:15

terminated (2)
42:7,10
terms (2)

11:22 13:10

test (1)

9:2

testified (1)
4:7
testifying (2)
24:22 45:14
testimony (3)
6:9 46:3 52:9
Thank (2)
6:14 48:11
things (11)

7:14 10:19,21
10:25 11:4,6
24:2 25:4
31:13 39:8,12

think (6)

17:4 23:8,11
26:9 43:19
48:10

third (3)
19:8 32:11,12
Thomas (2)

 

 

47:6,6

three (7)

9:7 15:9,12
19:2,6 28:22
36:21

ticket (1)

26:7

tier (4)

32:11,12,13
45:21

Tim (1)

21:5

time (35)

1:21 3:18 5:2
3:20 6:10 7:7
7:12 8:5 9:17
10:18 14:11
14:14,18 15:7
15:10,20 16:3
17:16,25 18:3
18:11 19:9,22
20:2 21:12,13
26:20 29:15
31:22 38:18
38:19,24
47:25 48:2,12

times (9}

9:5,7,16 11:14
11:19 14:16
17:14,19,21

tip (1)

32:22

tips (3)

11:3,5 29:14

today (2)

24:20,22

told (1)

47:24

toothbrush (1)

29:2

top (1)

32:13

total (1)

9:7

tour (8)

14:10 15:7,8

 

15:11,14 17:3
19:4,6

tours (3)

14:15,15 23:21

tours’ (1)

14:18

train (2)

7:16,17

trained (1)

7:14

training (4)

7:8,9,21 8:8

transferred (3)

§:12,19,22

trial (3)

3:18 6:10
45:24

triggers (3)

28:22 36:2]
37:7

true (1)

52:9

trying (1)

19:2

turn (1)

35:3

two (7)

9:19 8:8 14:24
14:25 15:3,4
17:8

type (5)

7:18 15:13
22:25 28:16
30:20

types (1)

32:7

U
U4
3:2 4:2 $1:1,9
UIT)
27:3
understand (3)
5:2,24 12:8
understandi...
42:10

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company

 
 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 63 of 67

January 3, 2020

 

 

 

 

 

 

Page 63
understood (3) | want (2) 14:24 16:11 35:13 33:8
5:6 6:17 35:25 | 10:2 26:7 16:1424:17 | York (16) 177 1)
uniform (1) wasn't (2) 38:25 48:2 1:2,8,8,9,14,14 | 34:8
46:10 40:13 41:14 workers (1) 1:22 2:5,11 178 (2)
unit (7) watch (4) 7:23 4:6,15 6:3 7:4 | 35:4 38:13
23:24 24:4 15:18 20:17,22 | working (5) 8:18 42:1] 18 (1)
27:10 36:19 26:20 7:3 14:75:14 | 52:4 9:20
37:4,4,14 watched (1) 20:14,24 1996 (1)
UNITED (1) | 30:12 workplace (1) Z 6:24
1:2 way (6) 41:8 0 1999 (1)
unknown (2) 5:4 29:19 works (2) 7:6
12:20 28:11 34:18 35:19 | 44:15,19 000170 (2)
unsecured (2) 37:6 52:13 | wouldn't (1) 25:19 2
42:8,12 we'll (3) 18:10 1 20 (1)
unusual (2) 5:8 11:7 12:19 | wrist (2) 12. (1) 48:20
27:8,15 weapon (6) 28:19 43:2 78-25 2014 (2)
use (4) 26:24 28:16,25 | write (1) 10:30 (1) 9:10,12
10:13 22:13,25 | 29:4 30:20,24 | 10:9 17-5 2015 (3)
31:12 weapons (1) writing (3) 10:55 (1) 8:14 9:10,12
usually (3) 35:13 7:19 26:18,21 | 4.75 2016 (21)
{| 11:2 12:19 wear (2) written (1) Tl (1) 14:3,6 15:23
19:24 21:19 46:21 39:5 15:12 ae aes
earing (1 rote (2 , : :
v 46-10 5) 30:18 2.20 0 @) 21:24 22:8
V (1) weeks (2) 7:3, 24:10,13 25:8
4:9 7-13 8-8 x 11:30 (2) 25:15 26:15
verbal (1) weigh (1) x (5) 20:3 26:5 27:10 30:21
5:13 45-8 1:3,11 28:25 a (1) 30:23 32:4
verbally (1 49:4 50:1 , 35:17 42:16
S17 y @) vee 114-4897 (1) |} 43-7
violent (1) white (3) ¥ 28:8 2018 (2)
10:13 45:3 46:15,16 ‘S> ae 8:21 9:19
voice (1) indow (1 : ‘ 2020 (2)
48:6 ve ©) yard a7) "7 ras (1) 1:15 49:2
voluntarily (1) | witness (9 : 714, ° 21 (9)
28:15 1:19 aio 13 16:18 17:19 | 13202 (1) 24:13 25:8,15
ys (1) 26:8 33:18 17:23,23,24 | 2:11 26:15 30:21
25:19 49:6 52:7,10 18:2,4,6,7,10 | 13403 (1) 30:23 32:4
words (1) 19:10,14 4:15 35:17 42:16
WwW 18-10 31:13 39:1] 14 (1) 235 (1)
wait (2) work (9) yards (1) 16:7 45-9
5:21,22 8:23 14:10,14 | 18: 15 (1) 23rd (1)
waiting (1) 14:15 23:6 year (2) 16:7 27-10
31:13 41:6,7,13,15 | 27:10,11 16 (1) 24 (1)
waived (1) worked (9) years (3) 2:5 37:16
3:7 8:13.20 13:7 | 23:8 24:9 173 (1) 28 (1)

 

DEITZ Court Reporting...
800-678-0166

A Lexitas Company

 
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 64 of 67

January 3, 2020
Page 64

 

1:13 5000 (1)
4:14

 

3
3 (3)
1:15 15:9 49:2
3:30 (1)
28:7
300 (1)
2:11
3152 (2)
28:22 36:21

4

4(7)

28:14 31:3,17
31:21 32:6
42:18 49:7

44 (1)

6:19

4910A (1)

29:6

5

5 (7)

17:4 28:14
31:3,18,22
32:6 42:18

5:00 (1)

19:25

5:30ish (1)

19:25

6
6 (2)
28:24 37:13

 

7
7)
15:9

8
8 (2)
8:21 28:25

9
9:17-cv-1036...

3 1:7

 

 

 

 

 

 

 

DELITZ Court Reporting... A Lexitas Company
800-678-0166
 

 

Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 65 of 67

CORRECTION / ERRATA SHEET 3EEX!TAS

‘the Lether af the Law. The Spirit of Service.
, being duly swom, deposes and says: I have reviewed the transcript

of my deposition / hearing taken on . The following changes are necessary to
correct my testimony.

CASE CAPTION:

Line: | Should read / Corrected Testimony: Reason for

 

Sworn to before me this . ws . .
Testimony Deposition / Hearing Witness:

Day of x

 

 

NOTARY PUBLIC Print:

 

Lexitas @ Court Reporting © 800-788-0166

Administrative Offices @ 100 Merrick Road — Suite 320W © Rockville Centre, NY 11570
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 66 of 67
Case 9:17-cv-01036-MAD-ATB Document 58-11 Filed 08/31/20 Page 67 of 67

T QLEXITAS

 

  

 

 

 

 

> CORRECTION / ERRATA SHEE
a ihe Letter of the Law. Tha Spirit of Service.
LA. Stim . Ike , being duly swom, deposes and says: | have reviewed the transcript
of my deposition / hearing taken on _Js wy gu 3 9030. ‘The following changes are necessary {0
correct my testimony.
CASE CAPTION:
Line: | Should read / cd Testimony:
{ -—» \
ts
yl
g
SULDIMte Denar MIE INS ab Testimony Deposition / Hearing W ines:
YABB, x we Lp
hitnoce al
>) NOTARY PUBLIC Prine = fen
YY o : .
Lexitas @ Court Reporting © 800-788-0166

Administrative Offices @ 160 Merrick Road —Suite 320W @® Rockville Centre, NY 11570

PATRICIA L. BARFERLA Lo thitmoPe_
Notary Public In the State of New York
ualified in Madison County 01846205711
y Commission Expires May 12, 20.44

e6/tG 3d MHWa SOOO Age 96eT Té-24@ STeé/s6/Se
